Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9, 11, 12, 14, 16-19, and 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US 2017/0062403 A1, hereinafter referred to as Song).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 

    PNG
    media_image1.png
    697
    553
    media_image1.png
    Greyscale


a first active pattern (FN1) and a second active pattern (FN2) that are adjacent to each other on a substrate; 
a plurality of gate electrodes (GP) on the first active pattern and extending in a first direction (D1), and having a gate pitch (P1, see annotated Fig. 5A above); and 
a mixed separation structure (DB1, DB2) extending in the first direction (D1) between the first active pattern and the second active pattern, 
wherein the first and second active patterns extend in a second direction (D2) intersecting the first direction and are arranged in the second direction, 
wherein the mixed separation structure comprises: 
a first separation structure (DB2) separating the first active pattern from the second active pattern; and 
a second separation structure (DB1) contacting at least a portion of an upper surface of the first separation structure (DB2, Figs. 5B, 6B).

Regarding claim 2, Song discloses the semiconductor device of claim 1, wherein a width (W2, see annotated Fig. 5A above) of the mixed separation structure is greater than the gate pitch (P1).  

Regarding claim 4, Song discloses the semiconductor device of claim 1, wherein a bottom surface of the first separation structure is lower than a bottom surface of the second separation structure (see Fig. 6B).

    PNG
    media_image2.png
    365
    537
    media_image2.png
    Greyscale

Regarding claim 5, Song discloses the semiconductor device of claim 1, wherein the second separation structure includes a pair of second separation structures (see Db1A, Db1B, see annotated Fig. 6B above).

Regarding claim 6, Song discloses the semiconductor device of claim 5, wherein a pitch (P2, see annotated Fig. 5A above) between the pair of second separation structures is substantially the same with the gate pitch (P1, see annotated Fig. 5A above).

Regarding claim 7, Song discloses the semiconductor device of claim 5, wherein the plurality of gate electrodes (GP) includes a pair of neighboring gate electrodes (see Figs. 5A, 5B), and wherein a first distance (W2, see annotated Fig. 5A above) between opposite sidewalls of the pair of second separation structures is substantially the same with a second distance (W1, see annotated Fig. 5A above) between opposite sidewalls of the pair of neighboring gate electrodes.


Regarding claim 9, Song discloses the semiconductor device of claim 1, wherein the first active pattern (FN1) includes a source/drain region (SD), and wherein a bottom surface of the second separation structure is lower than a bottom surface of the source/drain region (See Fig. 6A).

Regarding claim 11, Song discloses the semiconductor device of claim 1, further comprising a gate capping layer (CP) on each of the plurality of gate electrodes, wherein a top surface of the second separation structure is coplanar with a top surface of the gate capping layer (See Fig. 6B).

Regarding claim 12, Song discloses the semiconductor device of claim 1, wherein the second separation structure includes an insulating material different from that of the first separation structure (“The diffusion barrier pattern may include a single diffusion barrier pattern DB1 defining a narrow and shallow insulating layer, and a double diffusion barrier pattern DB2 defining a wide and deep insulating layer.”, paragraph [0070].



Regarding claim 16, Song discloses the semiconductor device of claim 1, further comprising an active contact (CA) on the first active pattern and adjacent to the second separation structure, wherein a top surface of the active contact is higher than a top surface of the second separation structure (see Fig. 6A).

Regarding claim 17, Song discloses the semiconductor device of claim 1, wherein each of the first and second active patterns includes an active fin (“each of the first and second active patterns FN1 and FN2 may have a fin portion”, paragraph [0086]).

Regarding claim 18, Song discloses the semiconductor device of claim 1, wherein each of the first and second active patterns includes a vertically protruding portion of the substrate (“each of the first and second active patterns FN1 and FN2 may have a fin portion.”, paragraph [0086]).

Regarding claim 19, Song discloses the semiconductor device of claim 1, further comprising: an interlayer dielectric layer on the plurality of gate electrodes (paragraph [0090]); and a metal layer on the interlayer dielectric layer, wherein the metal layer includes a pair of power lines (PL1, PL2) that extend along cell boundaries opposite to each other.



Regarding claim 22, Song discloses the semiconductor device of claim 1, further comprising: a third active pattern on the substrate (NR in STD2, Fig. 5A) and adjacent to the second active pattern (NR1 in STD1) in the second direction (D2); and a third separation structure (DB2 on the right in Fig. 5A) extending in the first direction between the second active pattern and the third active pattern, wherein a width (W3) of the third separation structure is substantially the same with that of the second separation structure (W2).

Regarding claim 23, Song discloses the semiconductor device of claim 1, further comprising: a third active pattern (NR in STD2, Fig. 5A) on the substrate and adjacent to the second active pattern (NR1 in STD1) in the second direction (D2); and a third separation structure (DB2 on the right in Fig. 5A) extending in the first direction between the second active pattern and the third active pattern, wherein a pitch (P4, see annotated Fig. 5A above) between the third separation structure and an adjacent one of the plurality of gate electrodes is substantially the same with the gate pitch (P1, see annotated Fig. 5A above).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 10, 13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Song.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 
Regarding claim 3, Song discloses all the features and limitations as discussed above and further disclose wherein the first separation structure includes a flat bottom surface (DB2) and the second separation structure (DB1) includes a flat bottom surface but does not specifically disclose wherein the second separation structure (DB1) includes a rounded bottom surface.  
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the bottom surface of the second separation structure to rounded surface, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the disclosed device would perform equally well with the rounded bottom surface of the second separation structure.  Furthermore, such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.

Regarding claim 10, Song discloses all the features and limitations as discussed above and further disclose wherein further comprising an interlayer dielectric layer (110) on the first and second active patterns, but does not disclose wherein a top surface of the second separation structure is coplanar with a top surface of the interlayer dielectric layer. 
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the second separation structure (DB1a, DB1b) so that the top surface of the second separation structure is coplanar with the top surface of the 

Regarding claims 13, 15, Song discloses all the features and limitations as discussed above and further disclose that the second separation structure includes a silicon oxide layer (paragraph [0087]) but does not specifically disclose that the second separation structure includes a silicon nitride layer, or a silicon oxynitride layer. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the silicon oxide layer of Song with the silicon nitride layer, or a silicon oxynitride layer, since it has been held to be within the general skill on a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore, such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.

Regarding claim 20, Song discloses all the features and limitations as discussed above and further disclose that wherein the first and second active patterns are provided on a first active region (PR, Fig. 5B) and a second active region (NR1, Fig. 5B), respectively, wherein the mixed separation structure is between the first and second active regions (“The PMOSFET region PR 
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first width of the first active region so that it is different from the second width of the second active region, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the disclosed device would perform equally well with the first width of the first active region different from the second width of the second active region.  Furthermore, such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.


Allowable Subject Matter
Claims 25-34 are allowed.

Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive.  Regarding claim 1, applicant argued on page 12, “As described at paragraph 75 of Song, DB1 is disposed at the boundary of the PR region and DB2 at the boundary of the NR .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844